  8:21-cv-00266-RGK-PRSE Doc # 7 Filed: 09/10/21 Page 1 of 6 - Page ID # 23




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TIMOTHY J. CARROLL,                                         8:21CV266

                    Plaintiff,
                                                        MEMORANDUM
       vs.
                                                         AND ORDER
CAMERON LIEWER, ANDREW
CORBIN, BRITTANY MARKER,
TYLER STENDER, KOLTON
NEUHAUS, JAMES BEAVER, JAMES
JOHNSON, HUNTER LEWIS, CHRIS
LUEBE, JULIE BATENHORST,
ALYSSA COLVER, RAY PARTEE,
JERRY HEMIK, RAY WINTERS,
KRISS BOE SIMMONS, DIANE
SCHUMUCHER, MARSHA
SCHWARTZ, PATRICIA TRUE, KAIN
SPARR, MIKE MEJSTRIK, JUVET
CHE, DON WHITMIRE, COREY
BANKS, STEPHANIE OWENS,
ANDREW ENGLISH, EDGAR
OLIRAN, and STEPHANIE BEASLEY,

                    Defendants.


        Plaintiff, a civilly committed patient at the Norfolk Regional Center (“NRC”),
has been given leave to proceed in forma pauperis. The court will now conduct an
initial review of Plaintiff’s Complaint to determine whether summary dismissal is
appropriate under 28 U.S.C. § 1915(e)(2).

                        I. SUMMARY OF COMPLAINT

      Plaintiff sues numerous individuals who are designated as “Administration
and treatment team” members. He indicates all Defendants are sued only in their
   8:21-cv-00266-RGK-PRSE Doc # 7 Filed: 09/10/21 Page 2 of 6 - Page ID # 24




individual capacities (Filing 1, p. 2.) For his statement of claim, Plaintiff refers the
court to an attachment. (Filing 1, p. 4.) The court interprets this as a reference to a
separately filed document, which is designated both as a “request for injunction to
retaliation to restore privacy rights” and a “verified complaint for damages and
injunctive relief.” (Filing 3.) Although docketed as a motion, the court construes this
document as forming part of Plaintiff’s complaint.

      As best as the court can determine, Plaintiff is complaining that a new policy
was implemented on July 6, 2021, which places restrictions on phone calls for
patients such as himself, who are housed in NRC 2 East.

               II. LEGAL STANDARDS ON INITIAL REVIEW

        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim,
that fails to state a claim upon which relief may be granted, or that seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[ ] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                           2
   8:21-cv-00266-RGK-PRSE Doc # 7 Filed: 09/10/21 Page 3 of 6 - Page ID # 25




                                  III. DISCUSSION

       “Any form of involuntary confinement, whether incarceration or involuntary
commitment, may necessitate restrictions on the right to free speech.” Beaulieu v.
Ludeman, 690 F.3d 1017, 1038-39 (8th Cir. 2012) (internal quotation marks and
citations omitted). In Beaulieu, the parties agreed that the standard set forth in Turner
v. Safley, 482 U.S. 78 (1987), applied in determining the constitutionality of a policy
limiting the telephone usage of civilly committed patients, and the court applied that
standard:

      (1) whether there is a valid, rational connection between the regulation
      and legitimate governmental interests put forward to justify it; (2)
      whether alternative means of exercising their rights remain open to the
      prisoners; (3) whether accommodation of the asserted rights will trigger
      a “ripple effect” on fellow inmates and prison officials; and (4) whether
      a ready alternative to the regulation would fully accommodate the
      prisoners’ rights at de minimis cost to the valid penological interest.

Beaulieu, 690 F.3d at 1039 (internal quotation marks and citation omitted). See also
Bennett v. Turner, No. C15-4197, 2015 WL 9165926, at *5 (N.D. Iowa Dec. 16,
2015) (applying Turner v. Safley factors to First Amendment claim by civilly
committed plaintiff challenging telephone-use restrictions; noting courts’ holdings
that prisons and hospitals have great latitude to restrict telephone access and very
rigid restrictions are permissible as long as detainees can still “communicate with
the outside world”).

       Here, Plaintiff has not identified the details of the specific policy at issue, nor
is the court able to apply the Turner factors based on Plaintiff’s allegations alone.
Nevertheless, Plaintiff’s allegations raise a plausible claim that his First Amendment
rights might be violated by an overly restrictive telephone policy. See Carr v. True,
No. 8:21CV117, 2021 WL 3128691, at *2 (D. Neb. July 23, 2021) (citing cases).

       However, in order to assert a section 1983 claim, the “plaintiff must plead that
each Government-official defendant, through the official’s own individual actions,
has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (emphasis

                                            3
  8:21-cv-00266-RGK-PRSE Doc # 7 Filed: 09/10/21 Page 4 of 6 - Page ID # 26




added); see also Manning v. Cotton, 862 F.3d 663, 668 (8th Cir. 2017) (“a person
may be held personally liable for a constitutional violation only if his own conduct
violated a clearly established constitutional right”) (internal quotation marks and
citation omitted); Jackson v. Nixon, 747 F.3d 537, 543 (8th Cir. 2014) (“To state a
claim under § 1983, the plaintiff must plead that a government official has personally
violated the plaintiff’s constitutional rights.”) (citation omitted). Here, Plaintiff’s
allegations do not adequately state a section 1983 claim because it is unclear which
Defendants have personally violated Plaintiff’s constitutional rights.

      The court on its own motion will give plaintiff leave to file an amended
complaint. In filing his amended complaint, the Plaintiff should remember that the
Federal Rules of Civil Procedure require parties to formulate their pleadings in an
organized and comprehensible manner:

      Specifically, Federal Rule of Civil Procedure 8(a)(1)-(3) requires that a
      complaint contain a “short and plain statement of the grounds for the
      court’s jurisdiction,” a “short and plain statement” of the plaintiff’s
      claims and a “demand for the relief sought.” Federal Rule of Civil
      Procedure 8(d)(1) provides that, although no technical form of pleading
      is required, each claim must be simple, concise and direct. Federal Rule
      of Civil Procedure 10(b) directs parties to separate their claims within
      their pleadings and provides that each claim should be limited as far as
      practicable to a single set of circumstances. In addition, Rule 10(b)
      makes clear that each claim that is founded on a separate transaction or
      occurrence must be stated in a separate count when doing so would
      promote clarity.

McPeek v. Unknown Sioux City DEA Officers, No. C17-4011-LTS, 2017 WL
1502809, at *3 (N.D. Iowa Apr. 25, 2017), aff’d sub nom. McPeek v. Sioux City DEA
Unknown Officers, No. 17-2030, 2017 WL 5440036 (8th Cir. Sept. 29, 2017).

      If the Plaintiff files an amended complaint, he must comply with Rules 8 and
10. See, e.g., Chandler v. Pogue, 56 Fed. App’x 756 (8th Cir. 2003) (per curiam)
(unpublished opinion) (holding district court did not abuse its discretion by
dismissing pro se inmate’s lengthy complaint for failure to comply with Rules 8 and
10). In addition, and as discussed above, the Plaintiff must identify personal
                                          4
  8:21-cv-00266-RGK-PRSE Doc # 7 Filed: 09/10/21 Page 5 of 6 - Page ID # 27




involvement or responsibility by each named defendant for the constitutional
violations. See Ellis v. Norris, 179 F.3d 1078, 1079 (8th Cir. 1999) (stating that
prisoner must allege a defendant’s personal involvement or responsibility for the
constitutional violations to state a § 1983 claim); see also Martin v. Sargent, 780
F.2d 1334, 1337 (8th Cir. 1985) (“Although it is to be liberally construed, a pro se
complaint must contain specific facts supporting its conclusions.”). Plaintiff should
be mindful to identify each defendant and explain what each defendant did to him,
when the defendant did it, how the defendant’s actions harmed him, and what
specific legal right Plaintiff believes the defendant violated.

                                IV. CONCLUSION

        Plaintiff’s Complaint, while asserting a plausible First Amendment violation,
fails to state a claim upon which relief may be granted against any named Defendant.
Plaintiff shall have 30 days from the date of this Memorandum and Order to file an
amended complaint that sufficiently states his claims against specific, named
Defendants. The amended complaint must specify the capacity in which the
defendants are sued; must identify each defendant by name; and must set forth all of
Plaintiff’s claims (and any supporting factual allegations) against each defendant.
To be clear, Plaintiff’s amended complaint must restate the relevant allegations of
his Complaint (Filings 1 and 3) and any new allegations. Plaintiff should be mindful
to explain what each defendant did to him, when each defendant did it, and how each
defendant’s actions harmed him. Plaintiff is warned that any amended complaint he
files will supersede, not supplement, his prior pleadings.

       If Plaintiff fails to file an amended complaint in accordance with this
Memorandum and Order, this action will be dismissed without prejudice and without
further notice. The court reserves the right to conduct further review of Plaintiff’s
claims pursuant to 28 U.S.C. § 1915(e) after he addresses the matters set forth in this
Memorandum and Order.

      Accordingly,



                                          5
   8:21-cv-00266-RGK-PRSE Doc # 7 Filed: 09/10/21 Page 6 of 6 - Page ID # 28




      IT IS ORDERED:

       1.    Plaintiff is granted leave to file an amended complaint within 30 days
in accordance with this Memorandum and Order. Failure to file an amended
complaint within the time specified by the court will result in the court dismissing
this case without further notice to Plaintiff.

       2.    In the event Plaintiff files an amended complaint, Plaintiff shall restate
the allegations of the original pleadings (Filings 1 and 3) and any new allegations.
Failure to consolidate all claims into one document may result in the abandonment
of claims. Plaintiff is warned that an amended complaint will supersede, not
supplement, his prior pleadings.

      3.    The court reserves the right to conduct further review of Plaintiff’s
claims pursuant to 28 U.S.C. § 1915(e) in the event he files an amended complaint.

      4.     The Clerk of the Court is directed to set a pro se case management
deadline using the following text: October 12, 2021—amended complaint due.

      5.     Plaintiff’s motion for injunction (Filing 3) is denied without prejudice.

      6.     Plaintiff shall keep the court informed of his current address at all times
while this case is pending. Failure to do so may result in dismissal without further
notice.

      DATED this 10th day of September 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           6
